Title: Abigail Adams to John Quincy Adams, 16 February 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My Dear Son
      London Febry 16 1786
     
     Captain Lyde is arrived to our no small joy and brought us a charming parcel of Letters, amongst which I found one from each of my Dear Sons. You know how happy a circumstance of this kind always makes me. Two days before we had heard of his arrival in the River, and waited every hour with impatience for the Letters, for those by Young have not yet come to hand, he is still at Plimouth repairing his Ship.
     Yesterday we went to dine with a mr and mrs Blake, who came formerly from Carolina, but who have many years been setled in this Country. Mr Blake is said to be the richest citizen belonging to the Southern State of carolina. I am loth to mention that he owns 15 hundred Negroes upon one plantation; as I cannot avoid considering it disgracefull to Humanity. His anual income is said to amount to 15 hundred sterling, which is very handsome for any Country. He lives in a stile of great elegance. Soon after my arrival in this Country his Lady visited me at the Bath hotel, he was then in carolina. Upon his return, he immediately paid his respects, after which we invited him and his Lady to dine; he came but the Lady decline’d, knowing that the compliment ought first to pass from them to us. A short time after: we received the invitation of yesterday. They appear a very amiable family. It is not the fashion in this Country to dine large parties, few rooms are calculated for it. There were no Ladies present except myself, your sister, mrs Blake, and daughter mr Bridgen whom you know; two young Carolinians, who have lately arrived and dinned with us some time before; your Pappa and col. Smith made the company. We past our time very agreably but still the Letters kept running in my Head. About nine oclock we returnd home, and John Brisler who you know is never so happy as when he has any good News for me, opend the Carriage Door with a smiling countanance, and an ’O Mam’! There are a thousand Letters come. This quickned my pace you may be sure. Well says your Pappa as he was getting out, now I shall see your Eyes Glisten, nobody ever enjoy’d a Letter more than you. During this discourse Miss was fled, and had mounted the stairs before I could get into the House, nor could the col. keep pace with the nimble footed Daphne. From that moment untill half past twelve we were all employd in reading our Letters. Even the Watchmans Cry, of “half past ten oclock” which upon other nights puts your pappa in motion for bed, past unheeded by.
     Mr S. amused himself, or tried too, with reading the News papers, yet I saw he watchd my countanance at every Letter. A little before 12 the servant informed him that his carriage was at the Door, he rose and comeing to me placed himself in a pensive attitude, then askd me if I would write by a vessel going this week to Newyork? I replied yes I will to my son. Will you said he, with an expression which I easily read from his Heart, will you remember me . . . to him—I promised him I would. Know then my dear Son that this Gentleman is like to become your Brother. I dare say you frequently heard honorable mention of him whilst you was in Newyork. His Character is not only fair and unblemishd, but in high reputation wherever he is known. At the early age of 21 he commanded a regiment and through the whole war conducted with prudence Bravery and intrepidity, when armd against the foe, but when Conquerer, he never forgot the Man in the Soldier. True Courage is always humane and from many accounts, which his Friend col Humphries has given me, with justice may be applied to him those lines of Douglas in the Tragidy—
     
      “His Eyes were like the Eagle’s yet sometimes
      Liker the Dove’s, and as he pleasd he won
      All hearts with Softness, or with Spirit aw’d.”
     
     Delicacy of sentiment and honour are the striking traits of his Character. Perhaps col Humphries might be a little poetic, when speaking of him, he said “it would take more proofs and arguments to convince him that col S. could be guilty of a dishonorable action, than any other Man he ever knew in his Life.” What a contrast some will say? but comparisons are odious—let the memory of former attachments, since the recollection of them can only be attended with pain, sleep in oblivion. As they proved not to be founded upon a durable superstructure, they have properly vanishd like the baseless fabrick of a vision, nor do I think even a wreck is left behind—you will say, is not this Sudden?
     Rouchfoucault says, and shakspear makes the same observation that a Heart agitated with the remains of a former passion is most susceptable of a new one. But sitting this aside, you know the pensive sedateness which had long hung upon the brow of your Sister. This was not mitigated amidst all the hurry and bustle of the scenes which surrounded us when we first came to this Country. Loth very loth was she to believe and still more so to confess it, but at last fully convincd from the neglect with which she was treated, (and the account of some Friend I know not whom) of the unsteadiness and dissipation of a certain Gentleman, that he was unworthy her regard. She wrote him a letter very soon after we arrived here, expressive of her mind, tho she did not at that time make it known to her Friends. But she afterward produced a copy of the Letter as a full proof that her conduct was the result of proper conviction and mature deliberation. The final dismission and the last Letter she ever wrote him was in concequence of my expressing a doubt of his strickt honour. It was then as I think I before related to you, that she disclosed her mind fully upon the subject, and askt advise of your pappa, upon which he told her if she had sufficient reason to doubt both his honour and veracity, he had rather follow her to the Grave than see her united with him.
     I will not disguise to you that we had not been long removed to this House, before I saw that the Gentleman who made a part of the family was happier in sitting down and reading to the Ladies, in walking riding or attending us to the Theaters, than of any other company or amusement. I began to feel very anxious because I knew he was a stranger to your sisters Situation. Yet nothing could be said, as I really believe he was not him self conscious of his Situation, till I thought it my duty to hint to him carelessly her being under engagements in America. This led him to know himself, and to request an explanation from her; Which She gave him with the utmost frankness. Upon which he immediately ask’d leave of absence, and went to the Prussian Review determined never more to think upon the Subject, for upon his return, he took an early opportunity to assure me that nothing should ever pass from him, inconsistant with the strickest Honour, and the laws of hospitality, that his attentions in future should only be general, and askt my excuse if upon some occasions he should even appear neglegent. I commended his resolutions, and approved his plan, without the most distant hint to him, of the connections being dissolved. Accordingly he did not make one at any of our Parties, he dined with us and then immediately retired. Thus we went on for several weeks at a perfect distance, and you will easily judge of my reasons for wishing to keep from him a real state of facts. But the Little Deity tho represented blind, has a wonderfull nack at making discoveries. Perhaps it was assureances similar to those made to me, which might draw from her an explanation. This is a matter that I shall not be very likely to learn, but I perceived all at once upon a Day, a Dejection dispell’d, a Brightness of countanance, and a lightness of Heart and in the Evening the Gentleman ask’d permission to attend us to the Theatre where we were going with col Humphries; when we returned it was late, and Pappa was gone to bed: as the Gentleman was going: he ask’d a moments audience of me’ upon which he put into my Hand with much emotion a Bundle of papers and a letter, which he requested me to read, and communicate to your Pappa; the Papers were votes of congress and commissions, with the amplest testimonies from the Generals under whom he had served of his Brave and good conduct. The letter informd me, “that as the connection which appear’d an insurmountable obstacle to the accomplishment of the wishes nearest his Heart, existed no longer—and from the opinion he had of the Lady, he was persuaded that nothing dishonourable on her part could have occasiond its dissolution. He hoped that Mrs Adams would not be surprised at his early anxiety to gain the confidence of her Daughter, and to lay a proper foundation for a future Connection, provided it should meet with the approbation of her Parents and Friends.” There were many other matters in the Letter which were: mention of his family situation &c. I according to request communicated to your Pappa the Papers and Letters. As it appeard to him that this Gentleman possesst all those qualifications necessary to make a faithfull and agreeable companion, he left it wholy to your Sister to determine for herself. I begd her to satisfy herself that She had no prepossession left in her mind and Heart, and she assured me She never could be more determind. I think she must feel a calmness and serenity in her present connextion; which she never before experienced. I am sure it has releived my mind from a Weight which has hung heavy upon it, for more than two years; I rejoice that her conduct meets the approbation of her Friends. I doubt not but her present choise will do so equally. I think she will herself communicate the matter to you.
     Coll Humphries has made us a visit of two Months. He has publishd an other Poem much longer than the former, its poetick merit is fully equal to the first. By the first vessel which sails for your port, I will send you one. A more intimate acquaintance; discovers him to be a Man possesst of much more learning, judgment and genuine wit, than I had any Idea of. His visit has raisd him greatly in all our estimations, and we parted with him last monday with much regret.
     Your sister I suppose has acquainted you with the Death of poor Williamos. He tarried in paris untill he could not leave it, for debt; and he had borrowd of every American there; untill he could get no further credit. His Death was perhaps fortunate both for him self and others. During his Sickness he must have sufferd, but for the kindness of mr Jefferson, who tho he had found it necessary to check mr W. and had urged him so much to go out to America that he had quitted mr J—n, he supplied him with necessaries during all his sickness. Thus ended the Days of this curious adventurer, who possesst Benevolence, without conduct, and learning without Sense.
     Mr and Mrs Bingham arrived here about 3 weeks ago with a full determination to go out to America in March, but having as usual Spaired no pains to get introduced to the families of my Lord Landsdown and my Lady Lucans, they are so supreemly blest, that poor America looks like a bugbear to them. “O! now I know mr Bingham you wont go out this Spring. Give me but ten Years, and take all the rest of my Life.” Who can withstand flattery and admiration? What female mind young beautifull rich—must she not be more than woman if vanity was not the predominate passion? I accompanied her last thursday to Court and presented her both to the King and Queen, and I own I felt not a little proud of her. St James’s did not, and could not produce an other so fine woman. Yet it was the most crouded drawing Room I ever attended, except the late Birth Day. You know this Ladies taste in dress is truly elegant. She had prepaird herself in France for this occasion, and being more fleshy than I have seen her before, she is concequently handsomer than ever.
     
      “She Shone a Goddess, and She moved a Queen.”
     
     The various whispers which I heard round me, and the pressing of the Ladies to get a sight of her, was really curious, and must have added an attom to the old score, for she could not but see how attractive She was. Is she an American, is she an American, I heard frequently repeated? And even the Ladies were obliged to confess that she was truly an elegant woman. You have, said an English Lord to me, but whose name I knew not, one of the finest Ladies to present, that I ever saw. The Emperers Ambassador Whisperd your Pappa, sir your Country produces exceeding fine women. Aya replied your Pappa bowing and Men too, presenting to him at the same time a mr Chew of Philadelphia, a very likely Youth who with several others have been lately presented by your Pappa to their Majesties. There is a Young Lady here a Miss Hamilton one of the lovelyest Girls in the World, whom I expect next to present. She has a finer face than Mrs Bingham, her person well proportiond. She does not equal Mrs Bingham in stature, but person and mind!! I have thought it was fortunate for you that you went to America, for she is a good deal intimate with your Sister, and it is impossible not to be charmd with her sweet modest affible deportment, animated with the Sparkling Eye of sensibility. Her uncle is doatingly fond of her, never said he, to me one day did Girl possess more discretion. I could always leave her to direct herself, and I never had occasion to say, Ann why do you so? He is wisely going to carry her to America this summer. She is not yet 18. She is the adopted heir of this rich uncle.
     The Royal family appeard much out of spirits yesterday, the prince of Wales like Benidict the married Man. The Nation are all in a ferment, tho they hardly dare speak loud. It seems this amourus Prince has been for two years voilently in Love, with a widow Lady near 40 years of age. As she is said to be a Lady of a virtuous Character she avoided him, but he percecuted her so that she was obliged to flee to Paris. After having resided there for a year and half, she returnd in hopes that absence and other objects had banishd her from his remembrance. He however renew’d his attacks, and finding that he could not bring her to his terms, he swore that as he never expected to be king of England for his Father would out live him, he would please himself. And it is said and universally believed that he has married the Lady, Setled 6 thousand pr An upon her, for which the Duke of Queensburry is responsible, and she now appears with him at the opera, rides in his carriage with her servants behind it. He is 3 times a day at her House. The Clergyman who married them is absconded, as it is Death to him. In the Eye of Heaven the marriage may be valid, but the law of the land annuls it. She can never be Queen, or the children ligitimate. Such a step in the British heir Apparant you may well suppose, gives an allarm. They say his toast is, fat fair and forty, what a taste. This is the Ladies 3 marriage.
     Having given you so many Domestick occurrences, I shall not write you a word of politicks. Your Friend Murry has been very sick, looks almost like a Ghost.
     I shall write you again by captain Lyde. If there is any thing in particular which you want let me know. Would that my ability was equal to my inclination, but here we stand at the old Standerd, tho our expences are a Quarter part more. You go beyond the mark methinks I hear you say. We do, but let C——ss Blush that they continue to degrade themselves in the Eyes of Europe as well as England. This time twelve months, and unless different measures are persued, from what there is now any prospect of, I quit this kingdom for my native Land. I quit it without one regreet, but with a firm belief that it is Devoted to destruction. Like the Swine, they know not the value of the Jewel, once placed in the Bourben scale, poor old England will kick the Beam.
     Begone politicks I hate you, did not I say I would not speak of you.
     I do not know how to consent that you should give up your diary, it is the kind of Letters which I love best of any. Your sister has been very closely writing ever since she received your Letters. I am rejoiced to find that you are no ways dissapointed in the reception I promisd you from your Friends. Your sister Eliza as you justly term her is very dear to me, as you well know, and that my own children only, are dearer to me than those of my sisters. Never was there a stronger affection than that which binds in a threefold cord your Mamma and her dear sisters. Heaven preserve us to each other for many Years to come.
     Your Pappa has a vast deal of writing to do, and he sometimes groans and says but little comes of it. Yet do I know much essential service results from it, and much more might, were our Country wise as they ought to be.
     I presume it will not be long before I hear from you at Cambridge. Watch over your Brother, gain his confidence be his Friend as well as Brother. Reverence yourself, and you will not go asstray. Your Friends give me most flattering accounts of you and I give a ready credit to their word, may your honour your integrity and virtue always prove your safe gaurd.
     I fear mr King will think I intrude upon him by requesting him to frank this bulky Letter. By captain Lyde I shall write to all my Friends. Let your Aunt know I have received her kind Letters. O but I must mention to you a Gentleman who designs to visit Cambridge in the course of the summer, whom you will notice tho he has no Letter to you, a mr Anstey who is appointed to go to America by this Government to assertain the claims of the Loyallists. Lord Carmarthan introduced him to your Pappa, and askd Letters from him to the different Governours which your Pappa gave him. He dinned with us and appears a sensible modest Gentleman, he saild in the last packet.
     
     
     
     Remember me to all my Haverhill Friends and cross the River present my congratulations. Love to my Thommy and be assured you are all equally dear to your ever affectionate Mother
     
      A A
     
    